United States Court of Appeals
                      For the First Circuit


No. 09-1229

                          MAGUETTE FAYE,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                            Repondent.


                           ERRATA SHEET

     The opinion of this Court issued on September 2, 2009, is
amended as follows:

     On page 5, line 16, "August 1, 2009" is changed to "August,
1, 2007".